Citation Nr: 0010749	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-00 505A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) December 1997 decision, 
which denied basic eligibility for U.S. Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

This case comes before the Board on motion by the moving 
party alleging CUE in a December 1997 Board decision.


FINDINGS OF FACT

1. The Board denied the claim of entitlement to basic 
eligibility for VA benefits in a December 1997 decision

2. The service department in February 1997 certified that the 
moving party had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

3. The Board's December 1997 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions at that 
time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's December 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1997, the Board denied basic eligibility for VA 
benefits as the moving party had no active service as 
certified by the service department.  The Board considered 
five documents, submitted by the moving party, including:  a 
letter from the Philippine National Red Cross, dated in 
September 1996, certifying the moving party was a member of 
the 101st Division and a prisoner of war (POW); an affidavit 
from two soldiers, dated in January 1946, stating that the 
moving party served in the United States Army Forces in the 
Far East (USAFFE); a Philippine Army Discharge certificate, a 
clearance sheet, dated in February 1946, which stated that 
the moving party was assigned to the 41st Infantry; and a set 
of military orders, dated in February 1946, which also stated 
that the moving party was assigned to the 41st Infantry.  In 
February 1997, the service department certified that the 
moving party had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

In November 1999, the Board dismissed, without prejudice to 
refiling, the moving party's motion for revision of a 
previous Board decision, as the moving party failed to 
identify the date of the Board decision for which CUE was 
alleged, and the representative failed to sign a later 
statement that included this information.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411.  A motion for revision of a 
decision based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions, which fail to comply 
with the requirements set forth in this paragraph, shall be 
dismissed without prejudice.  38 C.F.R. § 20.1404(a) (1999).  
The motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(1999).  

The "Motion for Revision," dated in January 2000, is signed 
by the representative, and includes the name of the moving 
party, VA file number, and the date of the Board decision, to 
which the motion relates.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  Therefore, the Board may not now 
consider the evidence submitted by the moving party under 
cover letter, received in February 2000.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of appeal, which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

The regulation provides three examples of situations that are 
not CUE.  (1) A new medical diagnosis that ''corrects'' an 
earlier diagnosis considered in a Board decision; (2) The 
Secretary's failure to fulfill the duty to assist; and 
(3) A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  The regulation also 
establishes that CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).  In addition 
the duties associated with 38 U.S.C.A. §§ 5103(a) and 
5107(a), including the duty to assist, are inapplicable in 
such a motion.  38 C.F.R. § 20.1411(c) and (d).

The record before the Board in December 1997 did not provide 
a basis for the benefit sought.  Information concerning the 
moving party had been submitted to the proper authority for 
verification of military service with negative results.  
The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The arguments raised 
by the moving party constitute no more than a statement that 
the documents submitted by the moving party established his 
military service with USAFFE and that the Board did not 
properly weigh the evidence before it.  This can not reach 
the level of CUE.  Rule 1403.  Consequently, after review of 
the evidence of record, the undersigned concludes that the 
moving party has not set forth a valid allegation of CUE in 
either fact or law within the December 1997 decision by the 
Board.  


ORDER

The motion for revision of the December 1997 Board decision 
on the grounds of CUE is denied.




		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals


 


